Citation Nr: 0329201	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  02-15 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for diabetic retinopathy.


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
March 1974.

This matter came before the Board of Veterans' Appeals on 
appeal from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Manchester, New Hampshire Regional 
Office (RO), which granted the veteran service connection for 
diabetic retinopathy, effective from July 2000, and rated 
this disorder as 10 percent disabling.  The veteran has 
expressed disagreement with the disability evaluation 
assigned.


REMAND

The veteran contends, in substance, that his service-
connected diabetic retinopathy is more disabling than 
currently evaluated.

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (hereinafter, "the 
VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 91991).  The Act and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
essentially eliminate the requirement that a claimant submit 
evidence of a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

Again, the RO granted the veteran entitlement to service 
connection for the disorder at issue in a March 2002 rating 
decision.  A notice of disagreement with the disability 
evaluation assigned for the service-connected eye disability 
was thereafter received from the veteran in June 2002.  In 
August 2002, the RO furnished the veteran with a Statement of 
the Case, which provided the veteran notice of the laws and 
regulations governing his claims.  However, while the veteran 
was provided the substance of the VCAA as codified by 38 
C.F.R. § 3.159 (2000), the veteran was not issued any sort of 
notification of the VCAA and the effect it had on his claim 
in appellate status.  He was not advised of the specific 
information and/or lay evidence necessary to substantiate his 
claim for a higher evaluation for his service-connected eye 
disorder or of the division of duties in obtaining such 
evidence.  The Board points out that the claims folder was 
transferred to the Board in September 2003 more than two 
years after the VCAA was enacted.  The Board finds that the 
RO should inform the veteran and his representative of the 
VCAA's duty to assist and its duty to notification 
provisions.  See generally Disabled American Veterans v. 
Principi, No. 02-7304 (Fed. Cir. May 1, 2003).

Additionally, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and notice provisions contained therein.  
Among other things, the letter should 
explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the claims for service 
connection for residuals of malaria, 
hypertension, and a skin disorder.  The 
letter should also specifically inform 
the veteran and his representative of 
which portion of the evidence is to be 
provided by the veteran and which part, 
if any, the RO will attempt to obtain on 
behalf of the veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  The RO must furthermore review the 
claims file and ensure that all VCAA 
notice obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.  In doing so, the 
veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within one year of the date of the RO's 
letter and that he should inform the RO 
if he desires to waive the one-year 
period for response.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claims of entitlement to service 
connection for the disorders noted above.  
The RO must provide adequate reasons and 
bases for its determination, addressing 
all issues and concerns that were noted 
in this REMAND.  

If any of the benefits sought on appeal remains denied 
following full compliance with the VCAA, the veteran and his 
representative should be provided with a supplemental 
statement of the case.  The appropriate period of time should 
be allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




